UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 21, 2007 GENPACT LIMITED (Exact name of registrant as specified in its charter) Bermuda 333-142875 98-0533350 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) Canon’s Court, 22 Victoria Street Hamilton HM, Bermuda (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(441) 295-2244 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01. Regulation FD Disclosure. On August 21, 2007, Genpact Limited held an earnings call with respect to earnings for the quarter ended June 30, 2007.To ensure that all investors have access to the information disclosed during the earnings call Genpact is furnishing this 8-K pursuant to item 7.01, “Regulation FD Disclosure.”A copy of the transcript of that call, attached hereto as Exhibit 99.1, is incorporated herein by reference. Item 9.01. Financial Statements and Exhibits. (d) Exhibits: Exhibit 99.1 Transcript of earnings call dated August 21, 2007 for the quarter ended June 30, 2007. Signature Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GENPACT LIMITED Date:
